Citation Nr: 1017665	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  04-38 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of cervical spine surgery performed at a Department 
of Veterans Affairs Medical Center on April 3, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1956 to 
February 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and May 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied 
entitlement to the benefits currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

A review of the record discloses that the case must be 
returned to the RO/AMC in order to ensure due process.  
Specifically, in February 2010, the Veteran was advised that 
the Veterans Law Judge that originally conducted his April 
2007 hearing was no longer employed by the Board.  In a March 
2010 reply, the Veteran requested another opportunity to 
testify at a hearing before the Board and indicated his 
preference for a personal hearing at a local VA office before 
a Veterans Law Judge of the Board (Travel Board hearing).  

A Veteran has a right to a hearing before the issuance of a 
Board decision. 
38 C.F.R. §§ 3.103(a), (c) (2009).   Therefore, the Veteran 
should be scheduled for a Travel Board hearing in accordance 
with his expressed desires.  Because such hearings are 
scheduled by the RO, the Board must remand the case to the RO 
for that purpose, to ensure full compliance with due process 
requirements.  See 
38 C.F.R. §§ 20.1304 (2009).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge in 
accordance with applicable laws and 
regulations.  A copy of the notice to the 
Veteran and his representative of the 
scheduling of the hearing should be placed 
in the record.  After the hearing is 
conducted, or if the Veteran withdraws the 
hearing request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board for appellate 
review as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


